NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FANGJUN WU,                                     No.    13-72383

                Petitioner,                     Agency No. A099-062-698

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Fangjun Wu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition

for review.

      Substantial evidence supports the IJ’s conclusion that Wu failed to

demonstrate the harm he experienced in China rose to the level of persecution. See

He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (petitioner must show “substantial

evidence of further persecution” apart from spouse’s forced abortion). Substantial

evidence also supports the IJ’s conclusion that Wu did not establish a well-founded

fear of future persecution in China. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th

Cir. 2006) (petitioner did not “present compelling, objective evidence

demonstrating a well-founded fear of persecution”). Thus, his asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                  13-72383